Lundberg Stratton, J.,
dissenting. The majority holds that the property in question is not exempt from taxation as “public property” under R.C. 5709.08 because “[t]here is no evidence that the city authorized 1-670 to act as its agent for the purchase and sale of the property in question.” I disagree.
I believe that 1-670 draws its authority to purchase and sell property as the city’s agent not only from its agreement with the city, but from the agreement’s enabling ordinance as well.
Ordinance 1891-86
The city enacted Ordinance 1891-86 to authorize it to enter into an agreement with 1-670, which charged 1-670 with the responsibility of promoting economic development in the 1-670 corridor. The ordinance authorized 1-670 to carry out the following purposes and duties:
“Whereas, Section 13 of Article VIII of the Ohio Constitution provides that, to create jobs and employment opportunities and to improve the economic welfare of the people of the State, it is in the public interest and a proper public purpose for a municipal corporation, its agents or instrumentalities, or a corporation not for *500profit designated by such municipal corporation as its agent or instrumentality to perform the acts and exercise the power therein provided; and
“ * :|: *
“Whereas, the Articles of Incorporation of the 1-670 Corridor Development Corporation sets [sic ] forth that its purpose is as follows:
“ ‘To promote the general and public welfare of the residents of the City of Columbus, Ohio * * * by the enhancement and development of all or part of that area of the corridor * * *.
“ ‘To take and hold by * * * purchase * * * for any of its purposes, any property, real or personal, without limitation as to amount or value; to sell, convey and dispose of any such property * * * for any of the purposes hereinbefore set forth.’ ” (Emphasis added.)
Pursuant to this ordinance, the city and I-670 entered into an agreement whereby 1-670 was to encourage economic development in the I-670 corridor. This court has held that “[a] contract made in pursuance of a statute or resolution, must be construed as though such statute or resolution had been incorporated into such contract.” Banks v. De Witt (1884), 42 Ohio St. 263, at paragraph two of the syllabus. Pursuant to Banks, I would find that Ordinance 1891-86 should be incorporated into the agreement between the city and 1-670. Therefore, because Ordinance 1891-86 authorized 1-670 to buy and sell property, I would find that agreement likewise authorized 1-670 to buy and sell property for purposes of encouraging economic development in the 1-670 corridor.
The Agreement
The majority finds that paragraphs four through sixteen define 1-670’s powers and duties. In examining those paragraphs, the majority finds that the agreement fails to authorize 1-670 to act as the city’s agent to buy and sell property.
I believe that paragraphs one and two of the agreement, omitted from the majority’s analysis, further define 1-670’s power and duties. Paragraphs one and two read:
“WTiereas, in the public interest and for the public purposes authorized by Section IS of Article VIII of the Constitution of the State of Ohio, * * * the City of Columbus * * * has designated 1-670 Corridor Development Corporation * * * as an agency and instrumentality for the economic development * * * within the Corporation’s defined jurisdiction, and
‘Whereas, the city and the Corporation desire to enter into an agreement in furtherance of the purposes hereinbefore set out and to provide the extent to which the Corporation shall participate as an agent and instrumentality of the City.” (Emphasis added.)
*501I also believe that this language incorporates those “public purposes” set out in Section 13, Article VIII of the Ohio Constitution into the agreement by reference.
Section 13, Article VIII of the Ohio Constitution states:
“To create or preserve jobs and employment opportunities, * * * it is hereby determined to be in the public interest and a proper public purpose for the state or its political subdivisions * * * or their agencies or instrumentalities * * * to acquire * * * and to sell * * * property * * * within the State of Ohio for industry, commerce, distribution, and research * * *.” (Emphasis added.)
Where one instrument incorporates another by reference, both must be read together. Christe v. GMS Mgt. Co. (1997), 124 Ohio App.3d 84, 88, 705 N.E.2d 691, 693. With the public purposes of Section 13 incorporated into the agreement, it is evident that the agreement authorized I-670 to purchase and sell property for the purpose of promoting employment opportunities in Ohio.
Public Policy
Although thé argument is not addressed in the majority opinion, appellant, the board of education, in its brief, expresses concern that allowing the exemption in this case will set a standard that will allow any city in Ohio to grant a “tax exemption to any and all land belonging to a private developer merely by executing an ‘agreement’ with the developer.” (Emphasis added.) I believe that the board’s concerns are completely unfounded.
The Ohio Constitution indicates that economic development is a “public purpose.” Section 13, Article VIII of the Ohio Constitution. In order to encourage public property to be used for “public purposes,” including the encouragement of economic development, the General Assembly has exempted such property from taxation. R.C. 5709.08. This “public purposes” limitation is imposed not only on a political subdivision’s use of property in order to qualify the property for tax-exempt status, but also any agent’s use of the property. Accordingly, there is no merit to the school board’s argument that finding this property to be tax exempt will allow cities to make an agreement with a private entity that will exempt all its property from taxation because only property used for a public purpose will be exempt.
The purpose of the tax exemption here is to encourage development of public purpose projects by allowing more dollars to remain in the project. Although I-670 is a private entity, it is a nonprofit entity that was created to be an agent of the city of Columbus. Its sole purpose is to promote the economic development of the 1-670 corridor, which is a public purpose. See Canton v. Limbach (Mar. 13, 1992), BTA No. 890-E-431, unreported; Tiffin v. Tracy (Mar. 25, 1994), BTA No. 92-X-1022, unreported. The funds supplied by the city to 1-670 to purchase the property in question were in the form of low-interest loans. To deny the tax *502exemption would in effect tax the city’s own money that was earmarked to spur the economic development of the I-670 corridor. That, in effect, would reduce the amount of funding available for the public purpose of revitalizing the economy in the I-670 corridor. Taxing the property in question simply shifts government dollars from one category (development of I-670 corridor) to another (public schools). That would run contrary to the intent of R.C. 5709.08 and Section 13, Article VIII of the Ohio Constitution.
Teaford, Rich, Crites & Wesp, Jeffrey A. Rich and James R. Gorry, for appellant.
Betty D. Montgomery, Attorney General, and Phyllis J. Shambaugh, Assistant Attorney General, for appellee Thomas M. Zaino.
Conclusion
For all of the aforementioned reasons, I believe that 1-670, as the city’s agent, had the authority to purchase and sell the property in question, and therefore the property should have been exempt from taxation as property that was used for a public purpose pursuant to R.C. 5709.08. Accordingly, I would find the decision of the BTA reasonable and lawful.
Pfeifer, J., concurs in the foregoing dissenting opinion.